Citation Nr: 1741254	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-43 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance have not been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks SMC based on the need for aid and attendance.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Special monthly compensation provided by 38 U.S.C.A. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  38 C.F.R. § 3.350(b).  

The following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress oneself, or to keep oneself ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Throughout the appeal period, the Veteran has been in receipt of a 100 percent evaluation for bilateral hearing loss and a 10 percent evaluation for tinnitus.  He has no other service-connected disabilities.

The Veteran submitted a June 2014 examination report for the need for regular aid and attendance completed by a VA physician.  His diagnoses included history of stroke, history of wandering off, poor memory, poor vision, and hearing loss.  The Veteran was able to feed himself, but was unable to prepare meals.  He did not need assistance in bathing and tending to hygienic needs.  He required financial and medication management due to his poor memory and vision.  He had limited use of his left upper extremity and gouty arthropathy of the elbows which made gripping objects difficult.  He had gouty arthropathy of the knees which limited his mobility.  He exhibited constipation, memory problems since his stroke, vision impairment, and diabetic neuropathy.  His outings were limited to occasional shopping and doctor visits.  He required constant supervision.

In October 2014 the Veteran underwent a VA examination for his bilateral hearing loss and tinnitus.  He reported that his hearing loss impacted ordinary conditions of daily life because he could not hear regular conversations and depended upon visual cues to communicate with his environment.  He reported that his tinnitus impacted ordinary conditions of daily life through irritation.  The Board notes that his average pure tone thresholds were 77.5 decibels in the right ear and 81.25 decibels in the left ear.

In a statement attached to his June 2015 notice of disagreement, the Veteran's daughter reported that he needed help dressing, bathing, taking his medicine, preparing food, paying bills, and with everyday normal functions as well as his hearing.  His daughter stated that his doctor prescribed such care and wanted to put him in a home.  She reported that with the loss of his short-term memory due to stroke he needed constant supervision.

In a second June 2015 statement, the Veteran's daughter reported that due to hearing loss he was not able to fully comprehend conversations, but refused to ask people to repeat themselves, leading to problems with anxiety, hostility, and animosity.  He does not hear the phone ring or vibrate.  She reported that he has difficulty standing and had fallen through a glass coffee table.  She stated that he has difficulty eating because of tooth pain.  She reported that if he walks any distance past his driveway he cannot find his way home due to memory loss.

In a July 2015 statement, the Veteran's daughter reported that he required aid and attendance because he wanders off, cannot comprehend speech due to hearing loss, is a fall risk, requires assistance to feed himself, clean his home, provide clothes, do laundry, dress himself, shave himself, cut his hair, bathe himself, and manage his medication and medical appointments. 

A statement by the Veteran's family accompanying his November 2015 substantive appeal argues that the VA Handbook does not require that disabilities be service-connected in order to provide SMC based on aid and attendance.  It is unclear to which regulations the statement refers.  The statement then described the Veteran's need for aid and attendance as described in prior statements.

In a January 2016 statement, the Veteran argued that SMC based on a need for aid and attendance does not require that the need be related to service-connected disabilities.  In an accompanying statement, the Veteran's daughter reported that he had a recent heart attack and bypass surgery that made him even more dependent on aid and attendance.

In a February 2016 statement, the Veteran's representative reported that because of his severe hearing loss, he cannot protect himself from hazards or dangers of the daily environment, and he cannot hear alarms or warnings from devices designed to protect him such as smoke detectors and carbon monoxide detectors.  Because of this he maintains that he needs someone with him at all times.

The Board finds that the evidence weighs against a finding that the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  As to the legal arguments made by the Veteran and his daughter, the regulations are clear that SMC based on the need for aid and attendance is available only if that aid and attendance is needed because of a service-connected disability or disabilities.  38 C.F.R. § 3.350(b).  Conversely, Special Monthly Pension (SMP) is available when a Veteran is rendered in need of aid and attendance because of non-service connected disabilities.  However, that benefit is qualified by an income restriction.

Here, the Veteran is only service-connected for bilateral hearing loss and tinnitus, and the evidence does not establish a need for aid and attendance based on these disabilities.  The June 2014 examination demonstrated a need for aid and attendance, but not related to hearing loss or tinnitus.  Similarly, the statements by the Veteran and his daughter repeatedly refer to his memory loss and lack of mobility but do not explain why hearing loss or tinnitus would require aid and attendance.  The functional loss reported at the Veteran's October 2014 VA examination for hearing loss refers only to irritation and difficulty understanding conversations, neither of which requires or is alleviated by regular aid and attendance.  

As to the suggestion that hearing loss renders the Veteran unable to protect himself against hazards, the Board does not find it persuasive.  His hearing loss is not complete and his 100 percent rating is based largely on speech comprehension, as his pure tone thresholds averaged at 77.5 and 81.25.  The Board thus does not credit his assertion that he would be unable to hear a smoke or carbon monoxide alarm, and in any event such alarms exist with added visual signals for this very reason.  Furthermore, the implication that all deaf individuals require aid and attendance based entirely on their inability to hear is unpersuasive and absurd on its face.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, and SMC is therefore denied.


ORDER

Special monthly compensation based on the need for aid and attendance is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


